Citation Nr: 1309981	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  12-12 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of overpayment in the amount of $30, 406.00.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel







INTRODUCTION

The Veteran served on active duty from October 1944 to January 1947.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision by the Committee on Waivers and Compromises, at the Milwaukee, Wisconsin, Veterans Affairs (VA) Pension Center, that denied the Veteran's request for a waiver of the recovery of the overpayment at issue.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The amount of overpaid pension benefits is $30, 406.00.

2.  There is no evidence of fraud, misrepresentation, or bad faith on the Veteran's part in the creation of the debt.  

3.  The Veteran was at fault in the creation of the overpayment of compensation benefits because he did not timely notify VA of changes to his monthly income and medical expenses.  

4.  VA was not at fault in the creation of the overpayment of pension benefits.  

5.  The failure of the Government to insist upon its right to repayment would result in unjust enrichment of the Veteran, inasmuch as he accepted benefits to which he was not entitled, based on his failure to inform VA of changes to his income and medical expenses. 

6.  Collection of that indebtedness would not defeat the purpose of the benefit program, or otherwise be inequitable or against good conscience.

CONCLUSION OF LAW

The Veteran's overpayment debt, created by pension benefit payments made based upon incorrect income and medical expense amounts reported by the Veteran, in the amount of $30, 406.00, was properly created and is valid; there is no statutory bar to waiver of recovery of the indebtedness; and equity and good conscience favors the recovery of the entire amount of the debt, with no waiver. 38 U.S.C.A. §§ 5107, 5302 (West 2002 & Supp. 2012); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.102, 3.665 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties does not apply to cases involving waiver of overpayment claims.  Therefore, the VCAA and its implementing regulations do not apply in this matter.  See also Reyes v. Nicholson, 21 Vet. App. 370, 379-380 (2007). 

There are, however, other due process requirements that apply in waiver of overpayment issues.  Once VA has determined there is a debt, the debtor must be advised of the fact of the debt and may dispute its existence or amount, as well as requesting waiver of it.  Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  If the debtor in any way disputes the existence of the debt, the RO must review the accuracy of the debt determination and, if the debtor is unsatisfied, he may appeal.  Id., see also 38 C.F.R. § 1.911 (2012); VAOPGCPREC 6-98 (April 24, 1998).  

Review of the record reveals that the RO fully complied with these requirements, as it reviewed the accuracy of its debt determination and advised the Veteran of the findings of a review of his non-service-connected pension benefits in a September 2010 letter.  The Veteran was requested to submit information and evidence regarding the amount of unreimbursed medical expenses that caused the overpayment and he submitted income and expense information, but review of the Veteran's non-service-connected pension benefits revealed that the amount of the debt/overpayment was proper.  38 U.S.C.A. § 5302 requires that VA notify a payee of VA benefits of a debt owed by the payee to VA due to payment or overpayment of the benefits and, as part of that notification, of the right to submit an application for waiver of the indebtedness and of the procedures for submitting the application.  38 U.S.C.A. § 5302(a); see 38 C.F.R. § 1.963(b) (procedures for applying for waiver).  The Veteran received such notice in September 2010.  

All available pertinent evidence has been exhaustively sought/obtained, as possible.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  Therefore, the Board will proceed with review of the Veteran's claim based upon all relevant evidence.  

The Veteran did not request a hearing, and he has not indicated a desire to address further the issue currently on appeal that has not yet been fulfilled.  The Veteran has not indicated relevant evidentiary issues that merit further development before the Board can make a legal and equitable determination in this case.  38 C.F.R. § 1.963.  Accordingly, the Board finds that all notice and development required in this case prior to the Board's adjudication have been fulfilled. 

II.  Analysis

In September 2010, the Veteran was informed that his nonservice-connected pension benefits were being terminated, effective July 1, 2008, because his countable income exceeded the maximum income limit for a veteran with one dependent for the year 2008.  The RO noted that the nonservice-connected pension benefits were based upon projected medical expenses totaling $43, 943.00, but that the Veteran actually reported medical expenses totaling $13, 942.00 for the year 2008.  The RO informed the Veteran that the reduction in medical expenses resulted in an overpayment of benefits to him and, later in September 2010, the RO informed the Veteran that his overpayment debt was $30, 406.00.  The Veteran has requested that recovery of the overpayment be waived.  

The Court of Appeals for Veterans Claims has held that, before adjudication of a waiver application, the lawfulness of a debt must first be determined.  Schaper v. Derwinski, 1 Vet. App. 430, 434, 435 (1991).  The VA General Counsel has reinforced this obligation by holding that, where the validity of a debt is challenged, that issue must be developed before the issue of entitlement to waiver of the debt can be considered.  VAOPGCPREC 6-98.

Once it is determined that the indebtedness was validly created, but before moving on to the matter of waiver of the charged indebtedness, if there is a finding of fraud, misrepresentation, or bad faith by the debtor in the creation of the overpayment, then waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 C.F.R. §§ 1.962, 1.963, 1.965(b) (2012).  VA regulations define "bad faith" as unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 C.F.R. § 1.965(b).

After it has been determined that the debt is valid and that fraud, misrepresentation and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  See 38 C.F.R. § 1.965.  

In making this determination, consideration will be given to the following elements, which are not intended to be all- inclusive: (1) Fault of the debtor - where actions of the debtors contribute to the creation of the debt; (2) Balancing of faults - weighing fault of the debtor vs. the fault of the VA; (3) Undue Hardship - whether collection would deprive the debtor or family of basic necessities; (4) Defeat the purpose - whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment - failure to make restitution would result in unfair gain to the debtor; (6) Changing position to one's detriment - reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965.

Creation of the Overpayment

The facts are not in dispute as to whether there was an overpayment of VA pension benefits.  As noted, in January 2009, the RO granted entitlement to nonservice-connected pension benefits, effective June 25, 2008.  The RO granted the Veteran's pension benefits based upon several factors, including the Veteran's family income, net worth, and projected medical expenses, based upon initial information provided by the Veteran.  In September 2010, the RO informed the Veteran that his pension benefits would be terminated, effective July 1, 2008, as information he subsequently provided revealed that his countable income exceeded the maximum income limit for the year 2008.  In this regard, the RO noted that the medical expenses subsequently reported by the Veteran were less than the projected amount of medical expenses that VA used to grant entitlement to pension benefits.  

Because the Veteran's nonservice-connected pension benefits were terminated from the date of entitlement, i.e., July 1, 2008, the payment of those benefits from July 2008 to August 1, 2010, resulted in an overpayment amount of $ 30, 406.00.  

Neither the Veteran nor his representative has presented any pertinent argument regarding the validity of the debt, to include the amount of the debt.  In fact, the record reflects that the Veteran has started repaying the overpayment amount.  In this regard, the May 2012 supplemental statement of the case reflects that the debt balance at that time was $22, 515.00.  Therefore, the Veteran has not challenged the validity or creation of the overpayment and the matter of the validity of the overpayment is not at issue. 

Fraud, misrepresentation, or bad faith

The evidence reflects that, when the Veteran received notice of the award of nonservice-connected pension in January 2009, he was informed that he must immediately notify VA if his medical expenses changed and, if he did not report changes in his medical expenses, he may be paid too much money and would have to pay it back.  See January 2009 Notice letter.  

There is no indication that the Veteran read and willingly disregarded this information.  Instead, the record reflects that, in January 2010, the Veteran submitted an Improved Pension Eligibility Verification Report wherein he reported that his income changed, as his spouse's Social Security income was being paid directly to the nursing home where she resided, effective August 1, 2008.  

While the Veteran did not report his change of income until January 2010, although the change was effective August 2008, it does not appear that the Veteran attempted to commit fraud, misrepresentation, or bad faith in the creation of the overpayment.  Therefore, the Board finds there is no statutory bar to waiver of recovery of the overpayment.

Equity and good conscience

As indicated above, the phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government, while considering the fault of the debtor, weighing the fault of the debtor against the fault of the VA, undue hardship, defeating the purpose for which benefits were intended, unjust enrichment or gain to the debtor, and changing position to one's detriment.  See 38 C.F.R. § 1.965.

As discussed above, while it does not appear that the Veteran intended to commit fraud by not informing VA of the change in his income and medical expenses, he did wait to inform VA of the changes in his income for one year from the date he was informed of his need to report any changes to VA.  See January 2009 Notice letter; January 2010 VA Form 21-0516, Improved Pension Eligibility Verification Report.  

In this context, the Board notes that the evidence reflects that the Veteran also failed to inform VA of another change to his medical expenses in a timely manner.  In May 2010, the RO requested that the Veteran submit proof of the medical expenses he paid and, in response, the Veteran informed VA that Medicaid started paying most of his wife's nursing home expenses a couple of months after she went into the nursing home.  See May 2010 VA Form 21-4138.  

As noted, the Veteran was informed of his need to report any changes to his income or medical expenses, but he waited one year to inform VA of the change in his income and did not report the reduction in the amount of his medical expenses he paid for his wife's nursing home care, which the Board notes was the most significant medical expense reported by the Veteran and considered by VA in granting pension benefits.  There is no indication as to why the Veteran waited an extended period of time to report the changes in his income and medical expenses.  

The Board notes that VA used projected medical expenses in awarding the pension benefits but such action does not represent fault on the part of VA, as the projected amount of expenses was based upon information provided by the Veteran.  See June 2008 VA Form 21-527, Net Worth and Employment Statement; September 2008 VA Form 21-8416, Medical Expense Report.  The record reflects that VA took immediate action to adjust the Veteran's pension benefits when the Veteran provided notice of his income and medical expense changes and, as such, the Board finds VA was not at fault in the creation of the overpayment.  

The Board also finds, however, that the RO could not take appropriate action until the Veteran provided the RO with accurate information about his income and medical expenses.  As such, the Veteran bears the onus of fault in this case.  

With respect to undue hardship, the Veteran's most recent income information of record reflects that the Veteran's monthly income totals $5273, which includes VA pension benefits that were restarted effective October 2011, Social Security benefits, a civil service annuity, and interest income.  The Board notes that the Veteran's wife died in March 2010 and, thus, the Veteran's income no longer includes her Social Security benefits.  

The evidentiary record contains information regarding the Veteran's most recent monthly expenses as well.  In his November 2010 VA Form 5655, Financial Status Report, the Veteran reported monthly expenses for basic necessities such as rent, food, utilities, other living expenses and monthly debt payment totaling $1145.  The Veteran's proposed monthly payments for lawn care and cable are not included in his monthly expenses, as they are not considered basic necessities.  The Veteran also reported additional medical costs in October 2011, including attendant's fee and insurance, for a grand total of $4075 per month.  In an updated VA Form 5655 dated October 2011, the Veteran reported monthly expenses for basic necessities and medical costs totaling $3599.  

Based on the most recent income figures, and the higher of the two expense figures reported by the Veteran in recent years, the Board finds the Veteran's monthly income would exceed his monthly expenses and leave a monthly surplus of $1198.  If his more recent monthly expenses reported in October 2011 were deducted, then the monthly surplus would be $1674.  There is no evidence of bankruptcy or an inability to pay creditors.  Therefore, given that there is a monthly surplus, it is not shown that recovery of the overpayment from the Veteran would result in financial hardship or the deprivation of basic necessities.

With respect to defeating the purpose of VA benefits, the purpose of VA pension compensation is to provide financial support to disabled veterans and their dependents.  Since the Veteran erroneously received $30,406.00 due to his failure to inform VA of changes in his monthly income and medical expenses, recovery of those benefits, to which the Veteran was not entitled by law, does not defeat the purpose of the benefits.  

With respect to unjust enrichment, the Board notes that it is not equitable for the Veteran to retain benefits that have been erroneously provided.  To waive recovery and allow the Veteran to retain the benefits would result in an unfair gain to the Veteran.  

The Board also finds there is no indication that the Veteran relied on VA compensation benefits with consequent relinquishment of a valuable right or incurrence of a legal obligation.  

In sum, the Board finds that it would not be against the principles of equity and good conscience to require the Veteran to repay the overpayment of pension benefits in the calculated amount of $30, 406.00.  In balancing the equities, the Board finds that VA was not at fault in creating the overpayment.  Instead, the Veteran bears the onus of fault in this case and recovery of the overpayment would not defeat the purpose of benefits or result in undue hardship to the Veteran.  In addition, the Veteran would be unjustly enriched if waiver were to be granted.  The end result is not unduly favorable or adverse to either the Veteran or the government, and the evidence is not so evenly balanced as to create doubt as to any material issue.  Therefore, waiver of recovery of the overpayment in the amount of $30, 406.00is denied.  

Because the preponderance of the evidence is against waiver, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  









	(CONTINUED ON NEXT PAGE)
ORDER

Waiver of overpayment of debt in the amount of $30, 406.00, which was properly created, is denied. 




____________________________________________
B. R. MULLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


